SWAN, Circuit Judge
(dissenting).
In my opinion one who was born a native of Austria remains a native Austrian even though his country loses its identity as an independent state; hence, if the conqueror (Germany) becomes a “hostile nation or government” I do not think the native-born Austrians thereby become “natives” of a hostile nation within the meaning of the enemy alien statute. The purpose of that statute was to safeguard the security of the United States by apprehending and detaining all aliens who would be likely to entertain friendly feelings for the hostile nation, if in the individual case the President thought detention necessary. Native-born members of the hostile nation were likely to entertain such feelings and were therefore included in the definition of enemy aliens unless they had become naturalized citizens of the United States. But a native of the conquered country who has removed himself before the conquest has no reason whatever to favor the conqueror; on the contrary he has every reason for antipathy. In my view he cannot be considered a “native” of the hostile nation within the meaning of the statute. Consequently inquiry as to whether the United States through its Department of State has accorded de facto recognition of the absorption of Austria into Germany seems to be an irrelevant issue. I think the cause should be remanded with directions to sustain the writ and discharge the relator from custody.